DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Examiner is unsure how this claim functions.  The Examiner is unsure as to how a DC terminal of a subsystem is connected to an AC terminal of an inverter unit.  The Applicant has pointed to Fig. 5 and [0040] for the teaching of this limitation, however, it is still unclear to the Examiner how an inverter, which converts a DC signal to an AC signal, can be connected to DC signals at both ends.  Also, in Fig. 5 of the Applicant’s specification, it shows the inverters having two inputs (right side of INU51 and left side of INU52) but only one is connected to each DC bus, and it fails to show where the second inverter inputs (lower right of 51 and upper left of INU52) are connected.  Further explanation is required.  The Examiner feels that the prior art of record teaches claim 7 as described below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 7-9, 12, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2015/0137595) and Gallegos-Lopez et al. (2013/0249457).  Regarding independent claims 1, 7, and 13, Xu teaches a DC power distribution arrangement (Fig. 2), comprising a plurality of DC power distribution subsystems (each combination of 100, 102, 104, 108), wherein each DC power distribution subsystem comprises an inverter unit (100) configured to operate as a subsystem-specific circuit breaker for intercoupling/separating the DC power distribution subsystem to/from the rest of the DC power distribution arrangement.  Xu also teaches (at [0020] and [0017]) an embodiment where inverter (110) is omitted, and AC loads (112) are connected to the left of each inverter (100) on each floor.  In this embodiment of Xu, Xu teaches the inverter unit (100) being configured to operate such that: the DC terminals (right side) of the inverter unit are connected to the corresponding DC poles of the DC power distribution subsystem, and each AC terminal (left side) of the inverter unit is connected to a terminal-specific connecting member (the bus on each floor between the inverter (100) and the vertical Utility bus) that is connected to an AC terminal of at least one other inverter .
Xu fails to explicitly teach opening one or more controllable power switches of the at least one inverter unit in response to a failure or measured overcurrent.  Gallegos-Lopez teaches a similar DC power distribution arrangement to that of Xu.  Gallegos-Lopez teaches opening one or more controllable power switches of the at least one inverter unit in response to a determined DC power distribution subsystem failure or measured overcurrent, the one or more controllable power switches being alternately switched on and off during operation of the at least one inverter unit to convert electricity. ([0007], [0008])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Gallegos-Lopez’ way of controlling the inverter unit during a fault condition to isolate a subsystem from the rest of the arrangement and doing so without the need for any extra elements (i.e. a circuit breaker).
Regarding claim 3, Xu teaches the number of connecting members is at least the same as the number of AC terminals of each inverter unit. (Fig. 2)
Regarding claims 4 and 19, Xu teaches the AC terminals of each inverter unit are connected to a unique combination of connecting members (based on which floor the inverter is on).
Regarding claim 7, Xu teaches the DC power distribution arrangement comprising two DC power distribution subsystems and two inverter units (Fig. 2 for a two-level building), wherein the inverter units are configured to operate as pole-specific circuit breakers between the corresponding poles of the two DC power distribution subsystems such that: the first pole 
Regarding claim 8, Xu teaches the DC power distribution system comprises an upper level controller which is configured to turn on and/or off any controllable power switch in any inverter connected to the system. ([0021], [0022])
Regarding claims 9 and 16, Xu teaches one DC power distribution subsystem being configured to be charged to the normal operating voltage level externally (via Utility), and the upper level controller (120) is configured to control the inverter unit connected to the fully charged subsystem to operate such that its output voltage rises at a predefined speed to the full level. ([0021], [0022])  Xu fails to explicitly teach controlling the inverter unit via pulse-width modulation.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to control the inverter units via pulse-width modulation, since it is an obvious method of controlling inverter units and implementing it into Xu’s invention would still allow the system to perform its desired functions.
Regarding claim 12, Xu teaches the connecting member comprising an inductive component for limiting balancing current transients in switching situations. (Fig. 2)
s 1, 5, 6, 10, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (2013/0200714) and Gallegos-Lopez et al. (2013/0249457).  Regarding independent claims 1 and 13, Pan teaches a DC power distribution arrangement (Fig. 5), comprising a plurality of DC power distribution subsystems (each 62, 64, 124, 115), wherein each DC power distribution subsystem comprises an inverter unit (124 and 115) configured to operate as a subsystem-specific circuit breaker for intercoupling/separating the DC power distribution subsystem to/from the rest of the DC power distribution arrangement.  Pan also teaches the inverter unit (“DC/AC”) being configured to operate such that: the DC terminals (left side) of the inverter unit are connected to the corresponding DC poles of the DC power distribution subsystem, and each AC terminal (right side) of the inverter unit is connected to a terminal-specific connecting member (the bus between each “DC/AC” and 132) that is connected to an AC terminal of at least one other inverter unit (via 132) connected to another DC power distribution subsystem.
Pan fails to explicitly teach opening one or more controllable power switches of the at least one inverter unit in response to a failure or measured overcurrent.  Gallegos-Lopez teaches a similar DC power distribution arrangement to that of Pan.  Gallegos-Lopez teaches opening one or more controllable power switches of the at least one inverter unit in response to a determined DC power distribution subsystem failure or measured overcurrent, the one or more controllable power switches being alternately switched on and off during operation of the at least one inverter unit to convert electricity. ([0007], [0008])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Gallegos-Lopez’ inverter unit and way of controlling the inverter unit during a fault condition into Pan’s 
Regarding claims 5, 6, 14, and 15, Pan teaches the inverter units comprising switches being controlled, via controller 140, to balance operation between the inverter units, among other operations ([0023], [0024], [0028]).  Pan fails to explicitly teach the claimed method of controlling the switches of the inverter units.  However, it would have been an obvious matter of design choice to control the switches of inverter units in the claimed manner to perform the same desired power control functions.
Regarding claims 10, 11, 17, and 18, Pan teaches the idea of turning off at least one inverter unit while at least two connection members are energized; wherein in a case of a measured overcurrent in one AC-terminal of an inverter unit the connection member being connected to that AC-terminal is configured to be de-energized by turning off the controllable switches at the AC-terminals connected to that specific connection member in all inverter units and another replacement connection member is configured to be energized by turning on corresponding controllable switches in another AC-terminal of all inverter units. ([0028]; Pan teaches monitoring current in all branches of the system and controlling the inverter switches (and circuit breakers) to turn off a particular inverter unit in the case of an overcurrent situation.)
6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2015/0137595) and Gallegos-Lopez et al. (2013/0249457) as applied to claim 7 above, and further in view of Pan et al. (2013/0200714).  Xu and Gallegos-Lopez teach the DC power distribution arrangement as described above with respect to claim 7.  They fail to explicitly .
Response to Arguments
7.	Applicant’s arguments, filed November 20, 2020, with respect to the rejection(s) of claim(s) 1, 7, and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallegos-Lopez et al. (2013/0249457).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

DMP
2-1-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836